PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/056,450
Filing Date: 6 Aug 2018
Appellant(s): Van Der Veen et al.



__________________
David Goren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12-29-21.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 9-22-21 from which the appeal is taken have been modified by the Pre-Appeal Conference dated 3-4-22.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
The grounds of rejection can be found in the Final Office Action of 9-22-21.
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112 (a) and (b) drawn to claims 21-24,49 that the “interface between the step and outer diameter is flat” is withdrawn.  However, the 112 (a) and 112 (b) rejections for claims 21-24 that the interface has a “step” and the 112 (a) and (b) rejections for claims 29-35 are maintained.
(2) Response to Argument
	Firstly, the Summary of the claimed subject matter regarding claims 21 and 29 is not accurate.  Appellant contends that the original disclosure describes the ‘interface’ to have a step (225) and references [0027].  However, [0027] describes the lower ring to have a ‘step feature that projects vertically upward.’  The lower ring includes the step feature. This is not the same as ‘the interface includes a step’ as recited in Appellant’s Summary. The interface is where the two surfaces (upper and lower rings) meet or abut. The interface therefore, cannot be defined with structural limitations, such as a step. The interface, where the two portions abut is shown to be a consistent, parallel interface from an inner diameter to outer diameter. There is no ‘step’ within the interface of abutment. The interface 
	The inaccuracy of the Summary and the claims in this Continuation Application appear to show that Appellant is now trying to claim a broad ‘step’ between the upper and lower ring portions to broaden their invention beyond the scope of the original disclosure which shows and recites the step feature is part of the lower ring and the recess feature is part of the upper ring.  These claims and arguments are directed to an ‘interface’ having structural elements to try and stretch the original disclosure to cover and protect an invention having an upper ring having a step downward and the lower ring having the recess. This is improper.
	Regarding arguments drawn to the 112 (a) rejection, Examiner has withdrawn the rejection to claims 21-24, 41 pertaining to the ‘interface being flat from the step to the outer diameter.’ Therefore, these arguments are moot.

	Examiner agrees with Appellant at the bottom of page 3 that there is no prohibition against claiming broadly, but the claims cannot have structural recitation beyond original scope. The detailed specification, including the figures, do not show the lower ring having a recess and the upper ring having a step downwardly contrary to Appellant’s arguments and context of [0007] and [0030].
	In addition, Appellant’s arguments with respect to [0030] define a ‘‘purely” ‘flat interface’ between a step and the remainder of interface to the outer diameter. Here Appellant argues the area with the ‘step’ does not constitute a ‘flat interface.’  This is the exact reason Examiner rejected claims 29-35 under 112a and 112 b since the area with projection 305 constitutes a step/projection, and therefore the interface cannot be defined as flat, since Appellant clearly states the area with step is not flat but the area from the step to the outer diameter constitutes a flat interface.  Appellant is defining ‘flat’ in two contradictory ways.  First, Appellant says the area with the step is not a ‘flat interface’ but also says the area with projection/step 305 is a flat interface.  This is the crux of the 112 and b rejections.  Appellant cannot define ‘flat interface’ both ways.   At the top of page 5, Appellant argues that it is not indefinite to claim the shape of the interface. However, the claims are not drawn to the 
	Looking at the Figures of the instant application, in light of the specification, there is no numeral designating the ‘interface.’ Fig 2 of the instant application, shows 215 which is an adhesive bonding the upper and lower rings ‘at the interface.’ The adhesive shows (shown in gray line region), in Fig 2 that the upper and lower ring surface at the interface are parallel to one another and start from outer diameter at left of Fig 2 (reproduced below) near 108/112 and moves to the right, the bond then follows the interface along the vertical walls 230/245 and then turns right at top of the walls and finishes at the inner diameter of Fig 2. The interface between the lower surface of upper ring and the upper surface of the lower ring is actually parallel and ‘flat’ from the outer diameter to the inner diameter of the ring. The interface does not include a ‘step.’  The interface follows the walls of the step in the bottom ring and the walls of the recess in the top ring. 

    PNG
    media_image2.png
    642
    846
    media_image2.png
    Greyscale

wherein a remainder of the interface between the step and the outer diameter is flat.” (emphasis added.)  The ‘remainder’ of the interface is not flat, only the top surface of projection in contact with top ring is flat, the rest of the interface has a step/projection 305, regardless if the top ring has a recess or not.  
	 Regarding arguments drawn to the 102 rejection of claims 21 and 29 (and their dependents), Examiner will first address claim 21 using Fig 2 and then address claim 29 using Fig 3 (as detailed in the Final Office Action.)
	On page 6, Appellant argues that Chen does not show an interface with a ‘step adjacent the inner diameter and the remainder of interface between step and cuter diameter is flat.’ However, at Fig 1 of Chen, reproduced below, Chen indeed discloses one step within the interface, the step adjacent 

    PNG
    media_image3.png
    302
    648
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    283
    289
    media_image4.png
    Greyscale


Chen, at [0038] discusses the interlocking feature or ‘step’/projection 225 with recess/depression 220 gives the ring interface where they bond together a ’greater surface area’ to apply bond and ‘thus can produce a stronger adhesive bond.’  This is the exact same motivation that Appellant has for using a step/recess feature.
words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  Therefore, as defined by Appellant, the projection 225 of Chen (whether extending upward or downward) has a ‘height’ that extends (above or below) the height of the ring portion from which it extends at the outer diameter. 

    PNG
    media_image5.png
    312
    351
    media_image5.png
    Greyscale


Regarding Claim 29, Fig 2 (reproduced below) shows two steps 225 at an interface of the upper and lower portion, with the first step (right) adjacent the inner diameter and as shown in (Fig 2) can have additional steps to the left between the first step on the right and the outer diameter on the left, in which the additional step to the left of the first step has an upper surface to directly contact the lower surface of upper ring portion extending through bonding layer 215 with flat regions there between. 

    PNG
    media_image6.png
    357
    551
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    570
    866
    media_image7.png
    Greyscale


Regarding the 103 rejection, Appellant mentions a previous Board Decision in a related case. The claims in that case and the 103 rejection are totally unrelated to the instant application and rejection. That decision was strictly related to a 103 rejection with Chen as a teaching reference, not a 102 reference. It 
	The interlocking features of Chen are not ‘incidental.’ Paragraph [0038] distinctly recites that the first reason Chen provides one or more steps is to increase the surface area to apply bonding agent to produce a more secure connection of bottom and top portions. In addition, Chen distinctly recites that a second reason to provide a step or steps is because the steps are load bearing and the load is transferred to the step features instead of adhesive. And thirdly, the geometry of the step/recess of Chen tends to prevent the steps/projections from sliding out to prevent the upper and lower portions from separating.   Therefore, Chen provides ample reasons why a step/recess feature creates a more secure bond between an upper and lower portion of a retaining ring.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        
Conferees:
/NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.